    Case: 1:20-cv-02134 Document #: 1-1 Filed: 04/03/20 Page 1 of 2 PageID #:31




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ANTHONY MAYS, Individually and on behalf           )
of a class of similarly situated persons; and      )
JUDIA JACKSON, as next friend of KENNETH           )
FOSTER, Individually and on behalf of a class      )
of similarly situated persons,                     )
                                                   )
       Plaintiffs-Petitioners,                     )
                                                   )       Case No.
               v.                                  )
                                                   )
THOMAS DART, Sheriff of Cook County,               )
                                                   )
       Defendant-Respondent.                       )

                             DECLARATION OF ALISON HORN
I, Alison Horn, hereby declare as follows:
   1. I am the Investigative Supervisor at Civil Rights Corps. I have held this position since
      April 2018.
   2. On the morning of April 3, 2020, I attempted to schedule legal telephone calls with seven
      people in the custody of the Cook County Department of Corrections (CCDOC).
   3. I reviewed email correspondence from CCDOC Associate General Counsel Tracey
      Thompson regarding the procedures for scheduling legal telephone calls with persons
      detained at CCDOC.
   4. In accordance with the instructions from Ms. Thompson, and on behalf of Civil Rights
      Corps Attorney Charles Gerstein, I completed one copy of the form entitled “Cook
      County Sheriff’s Office Request for Attorney-Client Privileged Telephone Calls” for
      each of the seven incarcerated people with whom Mr. Gerstein was requesting legal calls.
   5. I emailed the completed forms to CCSO.legalvisit@cookcountyil.gov in two separate
      emails.
   6. In the first email, sent at 8:45AM CDT, I requested legal telephone calls between Mr.
      Gerstein and Charles Wimberly, Booking # 20200209107, Christopher Ziegler, Booking
      # 20190705184, Anthony Mays, Booking # 20190104199, and Sharita Parks, Booking #
      20191004148 for April 3, 2020 between 12:00PM and 2:00PM CDT.
   7. In the second email, sent at 8:46AM CDT, I requested legal telephone calls between Mr.
      Gerstein and Brandon Mathis, Booking # 20200229173, Sean Alexander, Booking #
      20200227046, and Kenneth Foster, Booking # 20200214120 for April 3, 2020 between
      2:00PM and 4:00PM.
   8. I received a response by email from the Cook County Sheriff’s office that stated, “I’m
      sorry but due to operational difficulties with the pandemic all calls need to be scheduled
     Case: 1:20-cv-02134 Document #: 1-1 Filed: 04/03/20 Page 2 of 2 PageID #:32




       48 hours in advance with a two hour window for each individual. Please let me know the
       time and date you would like to schedule these calls.”
   9. Following the receipt of this email, I spoke by telephone with Cook County Department
       of Corrections Associate General Counsel Tracey Thompson on the telephone regarding
       the requested legal telephone calls.
   10. During my telephone call with Ms. Thompson, she informed me that Mr. Gerstein would
       be required to schedule legal telephone calls two business days in advance of the date of
       the requested calls.
I declare under penalty of perjury that the foregoing is true and correct to the best of my ability.


               __s/ Alison Horn_______________                        April 3, 2020____________
               Signed                                                 Dated
